Exhibit 10.2

 

FORM OF

RESTRICTED STOCK GRANT AGREEMENT

USED WITH

DOVER MOTORSPORTS, INC. 2004 STOCK INCENTIVE PLAN

 

RESTRICTED STOCK GRANT AGREEMENT made as of the              day of
                    ,              (the “Grant Date”) between DOVER MOTORSPORTS,
INC., a Delaware corporation (hereinafter called “Company”), and
                    , an employee of the Company, or one or more of its
subsidiaries (hereinafter called the “Employee”).

 

WHEREAS, the Company desires to grant to the Employee shares of its Common
Stock, par value $0.10 per share (hereinafter called the “Common Stock”),
subject to certain continued employment and vesting criteria, pursuant to the
terms and provisions of the Company’s 2004 Stock Incentive Plan (hereinafter
called the “Plan”), as hereinafter provided.

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and Employee’s employment by the Company, the parties hereto agree as follows:

 

1. THE PLAN. This Agreement is made pursuant to and in accordance with the terms
and provisions of the Plan. Anything in this Agreement to the contrary
notwithstanding, the terms and provisions of the Plan, all of which are
incorporated herein by reference, shall be controlling in the event of any
inconsistency herewith.

 

2. ADMINISTRATION. The Plan shall be administered by the Compensation and Stock
Incentive Committee of the Board of Directors of the Company, hereinafter
referred to as the “Committee”. The Committee is authorized and empowered to
administer and interpret the Plan and this Agreement. Any interpretations of
this Agreement or of the Plan made by the Committee shall be final and binding
upon the parties hereto.

 

3. GRANT OF RESTRICTED STOCK. Effective as of the Grant Date, the Company hereby
irrevocably grants to the Employee                     shares of Common Stock,
which shares are subject to satisfaction of the vesting requirements and the
terms and conditions hereinafter set forth (such shares of Common Stock being
hereinafter referred to in the aggregate as the “Restricted Stock”).



--------------------------------------------------------------------------------

4. VESTING AND CONTINUED EMPLOYMENT. All Restricted Stock shall vest in
accordance with the following vesting schedule, but only if, through such date,
Employee shall have been in the continuous employ of the Company or a subsidiary
thereof, in a position of equivalent or greater responsibility as on the Grant
Date:

 

Anniversary

Date

of this

Agreement

--------------------------------------------------------------------------------

 

Percentage

of

Total Grant

Fully Vested

--------------------------------------------------------------------------------

 

Number

of

Shares

Fully Vested

--------------------------------------------------------------------------------

 

Cumulative

Number of

Shares

Fully Vested

--------------------------------------------------------------------------------

                 

 

Unless otherwise determined by the Committee (or pursuant to procedures
established by the Committee) at or after the Grant Date, if an Employee’s
employment terminates for any reason other than death or retirement on or after
age 65, as in the case of voluntary resignation of employment, all Restricted
Stock which has not yet vested shall be immediately forfeited.

 

Unless otherwise determined by the Committee at or after the Grant Date, if an
Employee’s employment terminates by reason of death, a pro rata portion of the
restrictions pertaining to continued employment on any Restricted Stock will
lapse, based on the number of full months the Employee was employed during the
restriction period divided by the total number of months in the restriction
period.

 

Unless otherwise determined by the Committee at or after the Grant Date, if an
Employee’s employment terminates by reason of retirement on or after age 65, all
of the restrictions pertaining to continued employment on any Restricted Stock
will lapse.

 

5. ESCROW; DIVIDENDS AND VOTING RIGHTS. Prior to the completion of the vesting
schedule referenced in Section 4, all shares of Restricted Stock shall be held
in escrow by the Company for the benefit of the Employee. During such period,
prior to any forfeiture of the shares, the

 

2



--------------------------------------------------------------------------------

Employee shall receive all cash dividends declared with respect to the shares
and shall have the right to exercise all voting rights with respect to the
shares. At the discretion of the Company, any share certificates so held in
escrow shall be inscribed with a legend referencing the transfer restrictions
contained in this Agreement and any other applicable transfer restrictions. Any
share certificates issued pursuant to a stock split or as dividends with respect
to the Restricted Stock held in escrow shall also be held in escrow on the same
terms as the Restricted Stock and shall be released at the same time as, and
subject to the same risk of forfeiture as, the shares with respect to which they
were issued. Any issued Restricted Stock which the Employee does not forfeit
pursuant to Section 4 shall be transferred to the Employee free of any
forfeiture conditions under the Plan or this Agreement as soon as practicable
after the service vesting condition under Section 4 has been satisfied or no
longer applies.

 

6. NON-TRANSFERABILITY. No Restricted Stock granted pursuant to this Agreement
shall be assignable or transferable, and such Restricted Stock shall not be
subject to execution, attachment or other process, until that date on which the
Restricted Stock vests pursuant to Section 4. Any attempt by the Employee to
alienate, assign, pledge, hypothecate or otherwise dispose of the Employee’s
interest in this Agreement or any Restricted Stock prior to its becoming fully
vested shall be ineffective and shall permit the Company to terminate this
Agreement and cause the forfeiture of any unvested shares. The Company may, at
its discretion, place a legend to such effect on the certificates representing
the shares of Restricted Stock and issue appropriate stop transfer instructions
to the Company’s transfer agent.

 

7. CHANGE IN CAPITALIZATION. If there are any changes in the capitalization of
the Company affecting in any manner the number or kind of outstanding shares of
Common Stock of the Company, whether such changes have been occasioned by
declaration of stock dividend, stock split-ups, reclassifications or
recapitalizations of such stock, or because the Company has merged or
consolidated with some other corporation, or for any other reason whatsoever,
then the number of shares then subject to this Agreement shall be
proportionately adjusted by the Committee as required

 

3



--------------------------------------------------------------------------------

by the Plan or to whatever extent the Committee determines that any such change
equitably requires an adjustment. In no case shall the Company be required to
issue a fractional share of Common Stock, and the total adjustment as set forth
above shall be limited accordingly. The Committee need not treat other holders
of Restricted Stock in the same manner as the Employee is treated.

 

8. REQUIREMENTS OF LAW. If any law, regulation of the Securities and Exchange
Commission, or any regulation of any other commission or agency having
jurisdiction shall require the Company or the Employee to take any action with
respect to the shares of Restricted Stock covered by this Agreement, then the
date upon which the Company shall deliver or cause to be delivered the
certificate or certificates for the shares of Restricted Stock shall be
postponed until full compliance has been made with all such requirements or law
or regulation. Further, at or before the time of the delivery of any shares of
Restricted Stock, the Employee shall, if requested by the Company, deliver to
the Company a written statement that the Employee intends to hold the shares, so
acquired for investment and not with a view to resale or other distribution
thereof to the public. Further, in the event the Company shall determine that,
in compliance with the Securities Act of 1933 or other applicable statute or
regulation, it is necessary to register any of the shares of Restricted Stock,
or to qualify any such shares for exemption for any of the requirements of the
Securities Act of 1933 or other applicable statute or regulations, then the
Company shall take such action at its own expense, but not until such action has
been completed shall the shares be issued in the name of the Employee.

 

9. WITHHOLDING. The Company shall have the power and the right to deduct or
withhold, or require an Employee to remit to the Company, an amount (including
any shares of Common Stock withheld as provided herein) sufficient to satisfy
Federal, state and local taxes (including the Employee’s FICA obligation)
required by law to be withheld with respect to a grant of Restricted Stock. With
the Company’s consent, the Employee shall be able to elect that such tax
withholding requirements be satisfied, in whole or in part, (1) by tendering
shares of Common Stock held by the Employee at least twelve (12) months prior to
their tender or (2) through a reduction in the

 

4



--------------------------------------------------------------------------------

number of shares of Restricted Stock issued or transferred to the Employee. Any
such election shall be irrevocable, made in writing and signed by the Employee.
The Company reserves the right to reduce the number of shares of Restricted
Stock issued or transferred to the Employee in order to satisfy such minimum
applicable tax withholding requirements.

 

10. NO EFFECT ON EMPLOYMENT. Nothing herein shall be construed to limit or
restrict the right of the Company or any of its subsidiaries to terminate an
Employee’s employment at any time, with or without cause, or to increase or
decrease the compensation of the Employee from the rate in existence at the time
of the Grant Date.

 

11. GOVERNING LAW. This Agreement and all awards made and actions taken
hereunder shall be governed by and construed in accordance with the laws of the
State of Delaware and the parties agree to the exclusive jurisdiction of state
and federal courts in Delaware with respect to any disputes arising under this
Agreement or the Plan.

 

IN WITNESS WHEREOF, the Company has caused this Option Agreement to be duly
executed by an authorized officer, and the Employee has hereunto set hand and
seal, all as of the day and year first above written.

 

Dover Motorsports, Inc.

By:

 

 

--------------------------------------------------------------------------------

Employee

By:

 

 

--------------------------------------------------------------------------------

   

SS#:

 

5